EHRLICH, Justice.
This bar disciplinary proceeding is before us on respondent’s stipulation as to probable cause, unconditional guilty plea, consent judgment for discipline approved by the bar, and the uncontested report of the referee. We have jurisdiction, article V, section 15, Florida Constitution.
The referee’s report reveals that in July 1985 respondent was adjudicated guilty in The United States District Court, Middle District of Florida, Jacksonville Division, of one count of conspiracy to commit mail fraud and nine counts of mail fraud. Respondent was sentenced to a three-year term of imprisonment and fined $10,000 on the former count. He was also sentenced to concurrent three year prison terms on the remaining nine counts, execution of which was suspended with respondent being placed on probation for a period of six months commencing on the date of the District Court’s order.
Respondent has admitted that his conviction of a felony constituted a violation of article XI, Rule 11.02(3)(a) and (b) of the Integration Rule and Disciplinary Rule 1-102(A)(6) of the Code of Professional Responsibility, and the referee has recommended that respondent be found guilty of these violations. The referee also recommended acceptance of respondent’s consent judgment and the imposition of disbarment for a three-year period retroactively effective as of March 7, 1986, the date respondent’s felony conviction became final. The referee further recommended that respondent bear the cost of the disciplinary proceedings.
We approve the report of the referee and adopt his recommendations. Accordingly, respondent is hereby disbarred from the practice of law in the State of Florida effective nunc pro tunc, March 7, 1986. Judgment for costs in the amount of $150 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
MCDONALD, C.J., and ADKINS, BOYD, OVERTON, SHAW and BARKETT, JJ., concur.